McAdam, Ch. J.
Where either the plaintiff or defendant does not reside within the City of New York a short summons may be ordered (Code Civ. Pro. 3165). The fact that either or both have an office or place of business within the-county, does not affect this provision of the Code. A place of business within the county exempts a plaintiff from the-the necessity of giving security for costs as a non-resident, under sections 3968 and 3969 of the Code (§ 3160), and exempts a defendant from being proceeded against by-attachment as a non resident of the county (Code, § 3969,. subd. 3), but the exemption does not extend to or affect the short summons authorized by section 3165 (supra).
The motion by the defendant to vacate the order directing a short summons to issue will therefore be denied, with $10 costs to abide the event.
Ordered accordingly.